MEMORANDUM **
Zose Kontautaite, a native and citizen of Lithuania, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s (“IJ”) decision denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-*44584, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Kontautaite did not establish past persecution or a well-founded fear of future persecution on account of her Pentecostal faith. See id. at 481-82, 112 S.Ct. 812. Kontautaite failed to establish that the incidents that occurred at her workplace or church were directed at her or that she was unable to continue working or worshiping. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003) (denying petition for review where petitioner was able to continue worshiping after attacks during weekly church services held in private residence). To the extent Kontautaite was harassed on account of her religion, she failed to establish that this harm rose to the level of persecution. See id. Finally, substantial evidence supports the BIA’s conclusion that Kontautaite’s encounter with the police occurred, not because of her religion, but because she organized an illegal demonstration without a permit. See Sangha v. INS, 103 F.3d 1482, 1491 (9th Cir.1997) (concluding that petitioner failed to show that he faced problems on account of an enumerated ground).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.